Order unanimously reversed, writ sustained, indictment dismissed, and it is directed that the Warden discharge the defendant forthwith. Memorandum: This proceeding is in coram nobis. The relief requested may not be given in such a proceeding. Habeas corpus is the appropriate procedure. (People ex rel. Meyer v. Warden, 269 N. Y. 426.) In the interest of justice and to avoid the lapse of additional time, we shall consider this proceeding in the nature of habeas corpus. It appears that the defendant was not convicted of any crime. Therefore, the indictment should be dismissed and he should be discharged. (Appeal from order of Monroe County Court., denying, without a *813hearing, motion to vacate a judgment of conviction for assault, second degree.) Present — Williams, P. J., Goldman, Henry, Noonan and Del Yecchio, JJ.